COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00197-CV


Eric Benson                               §    From the 342nd District Court

v.                                        §    of Tarrant County (342-249615-10)

Indymac Mortgage Services, A              §    February 27, 2014
Division of Onewest Bank, FSB; and
Federal National Mortgage                 §    Per Curiam
Association, a/k/a Fannie Mae


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Eric Benson shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM